               Case 2:15-cr-00390-MJP Document 90 Filed 08/07/20 Page 1 of 1




 1                                                            JUDGE MARSHA J. PECHMAN
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        ) No. CR15-390 MJP
 8                                                    )
                      Plaintiff,                      )
 9                                                    )
                 v.                                   ) ORDER TO
10                                                    ) SEAL DOCUMENT
     DAVID WELLER,                                    )
11                                                    )
                      Defendant.                      )
12                                                    )
13          THIS MATTER has come before the undersigned on the motion of the

14   defendant to file Exhibit A to the Defendant’s Motion for Compassionate Release under

15   seal. The Court has considered the motion and records in this case and finds there are

16   compelling reasons to file the document under seal.

17          IT IS HEREBY ORDERED that Exhibit A to the Defendant’s Motion for

18   Compassionate Release be filed under seal.

19          DATED this 7 day of August, 2020.

20
                                                     ________________________________
21                                                   MARSHA J. PECHMAN
22                                                   UNITED STATES DISTRICT JUDGE

23   Presented by:
24   s/ Jerome Kuh
25   Assistant Federal Public Defender
     Attorney for David Weller
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                          1331 Broadway, Suite 400
       (United States v. Weller, CR15-390 MJP) - 1                           Tacoma, WA 98402
                                                                                 (253) 593-6710
